



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wong, 2015 ONCA 657

DATE: 20150930

DOCKET: C56007

Strathy C.J.O., Doherty and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Connie Wong

Appellant

Mark C. Halfyard and Breana
    Vandebeek, for the appellant

Jason Wakely, for the
    respondent

Heard: April 16, 2015

On appeal from the convictions entered on March 17, 2012
    by Justice Anne Mullins of the Superior Court of Justice, sitting with a jury.

Strathy C.J.O.:

[1]

The appellant called police to her apartment to report the theft of her
    car. The officer noticed a smell of marijuana and saw evidence of drug use in
    plain view. His questions led to the appellant disclosing evidence of her
    boyfriends drug-related activities. Before the night was over, she was arrested
    for serious criminal offences after police found her boyfriends stash of drugs.
    A search warrant executed early the next morning led to the discovery of
    additional drugs, a firearm, ammunition and unlawfully obtained credit cards.
    She was convicted and sentenced to four years and eight months in custody. Her
    boyfriend, who was tried with her, was also convicted and sentenced to six
    years in jail.

[2]

This appeal is from the trial judges dismissal of the appellants applications
    to exclude the seized evidence pursuant to s. 24(2) of the
Charter
, as
    a result of breaches of ss. 8, 9 and 10(b) of the
Charter
, and her
    ruling that the Crown could introduce statements made by the appellant to
    police.

[3]

The threshold issue is whether the appellant was detained, and, if so,
    when that detention occurred. Flowing from that are the issues of whether she
    was arbitrarily detained, denied her right to counsel and subjected to an
    unreasonable search in violation of her
Charter
rights. If there were
Charter
breaches, the issue is whether the evidence should have been excluded
    pursuant to s. 24(2).

[4]

For the reasons that follow, I would allow the appeal. The appellant was
    detained, her s. 10(b) rights were breached and she was conscripted to provide
    evidence against herself. The admission of the evidence on which her
    convictions were based would bring the administration of justice into disrepute.

A.

background

[5]

The appellant, a 26-year-old university graduate, reported the theft of
    her car to York Regional Police. A police officer was dispatched to her
    apartment to obtain the information.

[6]

The officer arrived just after 9:40 p.m. on June 12, 2009. He knocked on
    the apartment door and entered, after asking the appellant to secure her dog.
    He was in uniform, and wore a full equipment belt with a service revolver, a baton
    and handcuffs.

[7]

The apartment was small, about 600 to 700 square feet. On entering the
    apartment, the officer noticed a faint smell of marijuana smoke. He asked whether
    there was a place they could talk, and the appellant led him to an island in
    the kitchen.

[8]

The officer saw some Zigzag cigarette papers and a digital scale on
    the counter. He knew these might be drug-related. He thought it odd that the
    appellant would invite him into her home when there was obvious evidence of marijuana
    use.

[9]

As the discussion progressed, the officer asked for her insurance
    documents. When she said they had been in her car, he asked if she had any old
    invoices. She went to the den, a few feet away. The officer followed to help
    her look. He saw on the top of the desk, in plain view, two tin boxes with drug
    markings, rolling papers and metal screen filters that he knew were commonly
    used to smoke marijuana. The appellant retrieved some papers from a drawer in a
    filing cabinet under the desk.

[10]

The
    officer testified that at this point he decided to call the appellant on the
    drug paraphernalia. He said to her:

I need to talk to you
    about something. Im starting to see a lot of stuff around your apartment
    pertaining to marijuana and drug use. So, whats going on here?

[11]

He
    testified that he told her she was not required to speak to him:

I also cautioned her
    that she didnt have to tell me anything, but
I know that there is drugs and
    drug paraphernalia in the apartment. She was, in essence, in possession of
    these items and the paraphernalia, and that I could arrest her
, but right
    now I just need to know whats going on here. So, I left it at that. [Emphasis
    added.]

[12]

The
    officer testified he told her this to inform her that he was now investigating
    it as a drug call. When he told her this, she became fearful.

[13]

The
    appellant told him that the items belonged to her boyfriend and that she was
    not involved with drugs. The officer testified he was prepared to believe this
    explanation, particularly because she had invited him into the apartment with evidence
    of drug use in plain view.

[14]

He
    asked the appellant about the Zigzag papers on the kitchen table, to which
    she replied,  what is that? He then asked her about the scale, which she
    said was for baking. He pressed her, asking, If thats for baking, can you
    show me where your chocolate chips, your flour, your slivered almonds, your
    raisins, wheres all your baking stuff, your baking soda, baking powder et
    cetera? He found it curious when she replied, Im out. I used it all.

[15]

He
    then asked about the paraphernalia on the desk. He picked up one of the boxes,
    sniffed it, and said, I smell marijuana. Whats up with this? She repeated
    that it was her boyfriends and that she did not know what it was. He testified
    he then said:

Well, okay, I can go
    with that. What else is here thats not yours, thats your boyfriends.

[16]

In
    response to this, the appellant pointed to a drawer under the desk and said,
    He keeps stuff in there, its his stuff. She opened the drawer, saying, This
    is all his, I dont know about this stuff.

[17]

The
    officer saw three bags of what he assumed was marijuana. He also saw some
    identity cards and passports. He reached in, seized the bags, and put them on
    the kitchen counter.

[18]

The
    officer testified that he again cautioned the appellant that she didnt need
    to speak to him, but it was turning into a drug investigation. She could
    possibly be charged, he said, but he was proceeding in good faith that she was
    not involved and her cooperation was appreciated. He testified that at this
    point he had grounds to arrest the appellant, but chose to continue to
    investigate.

[19]

After
    calling for back-up, the officer asked the appellant, What else is here that
    is not yours? She led him to the bedroom and pointed to a black duffle bag on
    the floor beside the bed. In response to his question about what it was, she
    said, I have no idea, but Im really scared. I just want to tell you thats
    his too and its not mine. She told him that her boyfriend had left it in the
    apartment six months earlier. The officer opened the bag and saw about fifteen
    packages containing a powder that he assumed was a narcotic.

[20]

The
    officer acknowledged that he did not give the appellant a formal caution at any
    time. He said something to the effect of, I believe youre not a bad person,
    so if you cooperate with me Im sure youll be fine, but if you lie to me and I
    find out, youll be in trouble.

[21]

Two
    detectives arrived on the scene shortly thereafter and the appellant was placed
    under arrest around 11:45 p.m. For the first time that evening, she was
    cautioned and informed of her right to counsel.

[22]

An
    application for a search warrant was made on the information provided by the
    officer. As a result of the warrant, police seized additional drugs, drug
    paraphernalia, a firearm, ammunition and various pieces of identification.

B.

the trial judges decision

[23]

A
    blended voir dire was held on the defence application to exclude evidence
    pursuant to ss. 8, 9, 10 and 24(2) of the
Charter
and on the Crown
    application to admit the appellants statements as voluntary.

[24]

After
    considering
R. v. Grant
, 2009 SCC 32, [2009] 2 S.C.R. 353, the trial
    judge held

that a person is detained where she submits or acquiesces
    in the deprivation of liberty and reasonably believes the choice to do
    otherwise does not exist. She found that psychological constraint could
    suffice where a reasonable person would not feel free to leave or would feel
    obliged to comply with a coercive demand. The analysis was objective and
    required an assessment of the perceived power imbalance in the context of the
    entire interaction. She reasoned that s. 9 does not require police to abstain
    from interacting with members of the public until they have specific grounds to
    connect them to the crime and public cooperation is important to effective law
    enforcement. Not every encounter requires a formal caution and instruction that
    the person is entitled to legal counsel.

[25]

The
    trial judge found that the appellants actions in opening the drawer and
    pointing to the duffle bag were not spontaneous. She was responding to the
    officers words and actions.

[26]

She
    went on to find, however:

I prefer and accept [the officers] evidence that it was at Ms.
    Wongs initiative that the drawer she said was used by her boyfriend was
    opened. To be clear, I reject her evidence that she felt directed by the words
    or conduct of [the officer] to open that drawer. It follows that I do not find
    any element of compulsion of her by the words or conduct of [the officer].

[27]

She
    found that the officer believed the appellants statements that the drug
    paraphernalia belonged to her boyfriend and not to her, the officer did not
    purposefully prevent her from using her phone or moving about the apartment and
    the officer had a reasonable awareness of his legal obligations and conducted
    himself in good faith.

[28]

The
    trial judge concluded that, on a balance of probabilities, the appellant had
    not been detained at any point before she revealed the contents of the drawer
    and identified the duffle bag. Therefore, her right to counsel was not
    violated.

[29]

In
    addition, no search of the dwelling had occurred at that point, as the
    appellant voluntarily showed the officer property belonging to another person,
    in which she disclaimed any privacy interest. As a result, she was not subjected
    to an unreasonable search in fact or in law.

[30]

In
    case she was wrong about there being no
Charter
breach, the trial
    judge conducted a brief s. 24(2) analysis. She observed that although the
    illegal search of a home would be one of the most serious intrusions on privacy,
    on balance the circumstances suggested the administration of justice would be
    brought into disrepute if the reliable evidence were excluded.

[31]

The
    trial judge also found that the appellants statements to the officer were
    voluntary and admissible. She considered
R. v. Oickle
, 2000 SCC 38, [2000]
    2 S.C.R. 3, and held the Crown had to establish beyond a reasonable doubt that
    the will of the accused has not been overborne by things such as inducements,
    oppressive circumstances or the lack of an operating mind. In addition, there
    must be no police trickery that unfairly denied the right to silence. The
    appellant conceded there was no malfeasance by the investigating officer and
    there was no inducement given to her to speak. In these circumstances, the
    appellant spoke with an operating mind and was not under oppression.

C.

ANALYSIS

[32]

I
    will address the issues in the following order:

1.

Was the appellant detained prior to her arrest, and, if so, when?

2.

Were the appellants s. 10(b)
Charter
rights to retain and
    instruct counsel breached?

3.

If there were
Charter
breaches, should the evidence seized have
    been excluded under s. 24(2) of the
Charter
?

[33]

As I ultimately conclude that the evidence should have been
    excluded based on the s. 10(b) breach alone, it is unnecessary for me to
    address whether the state breached the appellants ss. 8 & 9 rights under
    the
Charter
. For the same reason, it is unnecessary for me to address
    the appellants alternative submission on voluntariness of the appellants
    statements to the police officer.

(1)

Was the appellant
    detained, and, if so, when?

[34]

The
    threshold question is whether the appellant was detained within the meaning of
    ss. 9 and 10 of the
Charter
before being asked questions that led to
    the discovery of the drugs and other contraband. As I will explain, I agree
    with the appellant that she was detained by that point.

[35]

The
    appellant submits the trial judge failed to address the issue of psychological
    detention. Although she acknowledged the test is an objective one, she failed
    to apply the test and consider how a reasonable person would have responded to the
    officers allegations of drug use.

[36]

The
    Crown argues the appellant was not psychologically detained because: (i) the
    officer made no demand or direction to her or otherwise restricted her
    liberty; (ii) he was not focusing suspicion on her but on her boyfriend; (iii)
    he cautioned her twice that she was not obliged to say anything; and (iv) she
    had the power to conclude the encounter at any time by asking the officer to
    leave her home.

[37]

Throughout
    their initial interactions, the Crown submits, the officer believed he was
    speaking with a witness, not a suspect. The fact that police ask pointed
    questions does not necessarily turn a person of interest into a detained
    suspect:
R. v. Peterson
, 2013 MBCA 104, at para. 52. Alternatively,
    if a detention did crystallize prior to arrest, it did not occur until after
    the appellant opened her desk drawer revealing the marijuana.

[38]

The
    appellant was not physically detained. She had no legal obligation to speak to the
    officer or to comply with his directions. The issue is whether there was a
    significant psychological restraint at the hands of the state. This depends on
    whether a reasonable person in her situation would conclude that she no longer
    had the freedom to choose whether or not to cooperate with the police:
R.
    v. Suberu
, 2009 SCC 33, [2009] 2 S.C.R. 460,

at para. 22.

[39]

In
Grant
, the majority judgment referred to the observations of Le Dain
    J. in
R. v. Therens
, [1985] 1 S.C.R. 613, at p. 644, to the effect
    that [d]etention may be effected without the application or threat of
    application of physical restraint if the person concerned submits or acquiesces
    in the deprivation of liberty and reasonably believes that the choice to do
    otherwise does not exist.

[40]

The
    majority in
Grant
said, at para. 31, that this must be determined
    objectively, having regard to all the circumstances, including the conduct of
    the police:

[T]he focus must be on the state conduct in the context of the
    surrounding legal and factual situation, and how that conduct would be
    perceived by a reasonable person in the situation as it develops.

[41]

The
    court stated that psychological detention is established either where the
    individual has a legal obligation to comply with the restrictive request or
    demand, or a reasonable person would conclude by reason of the state conduct
    that he or she had no choice but to comply.

[42]

The
    court identified a non-exhaustive list of circumstances to determine whether a
    reasonable person in the individuals circumstances would conclude that he or
    she had been deprived by the state of the liberty of choice, at para. 44:

(a)
The circumstances giving rise to the encounter
as they would reasonably be perceived by the individual: whether the police
    were providing general assistance; maintaining general order; making general
    inquiries regarding a particular occurrence; or, singling out the individual
    for focussed investigation.

(b)
The nature of the police conduct
, including the
    language used; the use of physical contact; the place where the interaction
    occurred; the presence of others; and the duration of the encounter.

(c)
The particular characteristics or circumstances of
    the individual
where relevant, including age; physical stature; minority
    status; level of sophistication. [Emphasis added.]

[43]

In
    my view, the trial judge erred in failing to apply the objective test in
Grant
.
    While she referred to
Grant
and
Therens
, she did not ask whether
    a reasonable person in the appellants circumstances would conclude she had no
    choice but to comply with the request. As a result, she did not consider the dynamics
    of the interaction between the officer and the appellant through the lens of
    the considerations identified by the Supreme Court.

[44]

It
    is therefore necessary to conduct that analysis.

[45]

The
    circumstances giving rise to the encounter
: The encounter

began
    as a consensual one, initiated by the appellant. It soon shifted, however, into
    a drug-related investigation centred on her apartment. This would cause a
    reasonable person to believe that the officer was no longer addressing her as
    the victim of a car theft, but rather as a potential suspect in his drug investigation.

[46]

The
    nature of the police conduct
:

The officers conduct became
    increasingly authoritative. He demanded an explanation for the presence of the
    drug paraphernalia: So whats going on here? He challenged her explanation:
    if the scale was for baking, where were her supplies? He told her that she was
    in possession of the drug paraphernalia and that he could arrest her. As in
Grant
,
    the officer took control of the appellant and sought to obtain information from
    her.

[47]

The
    characteristics and circumstances of the appellant
:

The appellant
    was an apparently naïve young woman. She was alone, in her small apartment,
    with a uniformed police officer who was undertaking a drug investigation. She
    told the officer she was frightened, as she undoubtedly was. As in
Grant
,
    the encounter, as it developed, was inherently intimidating.

[48]

In
    my view, the appellant was detained when, in furtherance of his drug
    investigation, the officer told her that he could arrest her based on the
    possession of drug paraphernalia and asked her for an explanation. A reasonable
    person in the appellants position, on being told that she could be arrested,
    would conclude that she was not free to go.

[49]

The
    detention occurred before the appellant pointed out the drawer containing the
    three bags of marijuana and before she identified the duffle bag in the
    bedroom.

(2)

Was there a breach of
    s. 10(b) of the
Charter
?

[50]

I
    agree with the appellant that her s. 10(b) right to counsel was breached. Section
    10(b) of the
Charter
requires a police officer to inform a detained
    person of her right to counsel without delay. This phrase means
    immediately:
R. v. Suberu
, at para. 41.

[51]

The
    officer did not inform the appellant of her right to counsel when he began to
    question her for his drug investigation, or at any time before her arrest. He
    did inform her of her right to silence, a right closely related to the right to
    counsel. At the same time, however, he made it clear to the appellant that he
    was looking for her cooperation. He suggested that the best way out of her
    predicament was to provide an explanation for the drug-related paraphernalia
    and, later, to direct him to her boyfriends contraband.

[52]

The
    officer encouraged the appellant to incriminate herself by demonstrating
    knowledge of the presence and location of the contraband, without advising her
    of her right to speak to a lawyer. This goes to the very heart of the principle
    underlying s. 10(b). The appellant had a right to remain silent unless and
    until she made an informed decision to waive that right and to provide the
    requested information to the police:
R. v. Harris
, 2007 ONCA 574, 225
    C.C.C. (3d) 193, at para. 40. By failing to comply with s. 10(b), the officer
    prevented her from making that informed decision: see
R. v. MacDonald
,
    2012 ONCA 495;
R. v. Koczab
, 2014 SCC 9, [2014] 1 S.C.R. 138, adopting
    dissent 2013 MBCA 43, 309 C.C.C. (3d) 183.

[53]

In
    summary, I find that the appellant was detained and her s. 10(b) rights were breached.
    In the next section I explain why, in my view, the evidence obtained as a
    result of the breach should have been excluded.

(3)

Should the evidence
    have been excluded under s. 24(2) of the
Charter
?

[54]

Although
    the trial judge found no breaches of the appellants
Charter
rights, she
    nevertheless carried out a
Grant
analysis, concluding that on balance
    the administration of justice would be brought into disrepute if the reliable
    evidence were excluded.

[55]

As
    I have found there were
Charter
breaches, no deference is owed to the
    trial judges analysis. I will therefore conduct the s. 24(2) analysis afresh: see
R. v. Manchulenko
, 2013 ONCA 543,
116 O.R. (3d) 721,
    at para. 94;
Grant
,

at para. 129;
R. v. Bergauer-Free
,
    2009 ONCA 610,
255 O.A.C. 233,
at para. 4. The trial
    judges findings of fact remain entitled to deference:
R. v. Fearon
,
    2014 SCC 77, [2014] 3 S.C.R. 621, at paras. 90, 184;
R. v. Kelsy
, 2011
    ONCA 605,
283 O.A.C. 201,
at para. 60.

[56]

Section
    24 of the
Charter
provides:

(1) Anyone whose
    rights or freedoms, as guaranteed by this Charter, have been infringed or
    denied may apply to a court of competent jurisdiction to obtain such remedy as
    the court considers appropriate and just in the circumstances.

(2) Where, in
    proceedings under subsection (1), a court concludes that evidence was
    obtained in a manner that infringed or denied any rights or freedoms guaranteed
    by this Charter, the evidence shall be excluded if it is established that,
    having regard to all the circumstances, the admission of it in the proceedings
    would bring the administration of justice into disrepute.

[57]

The
    focus of the application of s. 24(2) is the effect of admitting the evidence on
    public confidence in the justice system, having regard to the following factors:

(a)

the
    seriousness of the
Charter-
infringing state conduct;

(b)

the
    impact of the breach on the
Charter
-protected interests of the accused;
    and

(c)

societys
    interest in the adjudication on the merits.

[58]

This
    analysis applies to the appellants statements to the officer, to her conduct
    in pointing out the location of the contraband and to the physical evidence
    discovered as a result of her verbal and non-verbal statements. These took
    place after she had been detained and before she had been informed of her right
    to counsel.

[59]

The
    physical evidence is classified as derivative evidence as described by the
    Supreme Court in
Grant
, at paras. 116-128. As such, its admissibility
    is determined under the above framework, taking into account that it was
    obtained through an improperly obtained self-incriminating statement and its
    status as real evidence:
Grant
, at para. 123.

[60]

I
    turn to the application of the
Grant
factors as they apply to the
    appellants statements and the derivative evidence obtained through those
    statements.

(a)

Seriousness of the
Charter
-infringing
    conduct

[61]

I
    regard the
Charter
-infringing conduct in this case as serious. While
    it was not deliberate misconduct, it was a failure of the officer to appreciate
    the significance of the encounter, the appellants
Charter
rights and
    his obligations in respect of those rights.

[62]

The
    appellant conceded at trial that the officer did not engage in deliberate
    misconduct, indicative of either malice or malfeasance. I respectfully
    disagree, however, with the trial judges conclusion that the officer had a
    reasonable awareness of his obligations on detention or arrest.

[63]

In
    my view, the officers evidence displays a misunderstanding of the concept of
    detention and of his s. 10(b) obligations. While he did not deliberately set
    out to violate the appellants
Charter
rights, his failure to
    appreciate his duties led to that result.

[64]

The
    officer knew or should have known that the appellant was in jeopardy and that
    if he found drugs as a result of his investigation she could have been found
    guilty of possession. Had the appellant been able to consult with counsel, she
    could have been informed of the consequences of speaking to the officer and of
    permitting the search to continue.

[65]

While
    the officer appreciated that he had grounds to arrest the appellant based on
    the evidence of marijuana use, notwithstanding her disclaimer of any
    association with it, he continued to enlist her cooperation through promises
    that if she did so, she would be fine. He knew, or ought to have known, that
    these promises were meaningless.

[66]

The
    officer was determined to get to the bottom of the evidence of drug use that he
    stumbled across in his visit to the appellants apartment. He approached his
    investigation on the basis that the appellant was not the owner of the drugs. He
    seems to have assumed that because he was prepared to make that assumption, he
    was not obliged to give the appellant her constitutional rights under s. 10(b).
    Even if the officer thought the appellant did not own the drugs, that belief is
    not the same as a good faith belief that he was not obliged to advise the
    appellant of her right to counsel. I would add that the trial judges finding
    that the officer acted in good faith was made more in connection with her s. 8
    analysis than s. 10(b).

[67]

The
Charter
-impairing conduct at issue in this case took place just over a
    month before the Supreme Court of Canada released its decisions in
Grant
and
Suberu
. Those decisions addressed areas of law relevant to this
    appeal:
Grant
provided contextual factors for assessing psychological
    detention while
Suberu
clarified that the obligation to inform
    detainees of their right to counsel arose immediately upon detention, not
    after a brief interlude. The respondent did not suggest, either at trial or
    on appeal, that any legal uncertainty at the time mitigated the seriousness of
    the officers conduct. In my view, it does not.

[68]

The officers belief that the appellant was not
    psychologically detained was unreasonable under the standard that had existed
    since
Therens
and
R. v. Thomsen
, [1988] 1 S.C.R. 640. It
    should have been clear to him without the assistance of
Grant
that the
    appellant was psychologically detained the first time he told her he could
    arrest her. That was when he called her on the drug paraphernalia and told
    her he needed to know what was going on there. To borrow from the language of
Therens
,
    it should have been clear to him at that point that the appellant would have
    reasonably believed she had no choice but to submit to the deprivation of her
    liberty.

[69]

In
    addition, the officers conduct was inconsistent with the law on s. 10(b) at
    the time  he never informed her of her right to counsel throughout their prolonged
    encounter  and his evidence suggested he would not have benefitted from the
    clarity provided by Suberu. On cross-examination, two years later, he said he
    could not recall having been trained on the appropriate caution to be given in
    cases of detention. He agreed that if he encountered a situation of detention that
    very afternoon he would pretty much have to wing it.

[70]

The
    negative impact of the breach of s. 10(b) is not mitigated by the officer
    telling the appellant that she did not have to speak to him. Sometimes, an
    indication that the accused is not obliged to speak to the officer will
    mitigate the damage done by a failure to advise an accused of her rights under
    s. 10(b). Here, however, the officers comment that the appellant could remain
    silent was made along with statements that clearly invited her to speak to him
    and tell him where the drugs were in order to avoid arrest: I cautioned her that
    she didnt need to speak with me, but I would appreciate her ongoing
    cooperation.

[71]

The
    officer effectively told the appellant that she could be silent, but that in
    exercising that option she might well lose her one chance to get out from under
    any responsibility for contraband the police might find. The officers
    statement that the appellant did not have to speak to him was grossly
    misleading, because it failed to explain her jeopardy if she continued to
    comply with his requests and it held out the assurance that things would go
    better for her if she cooperated. This aggravates the breach, in my view.

[72]

The
    officer also failed to provide her with the information that she most needed 
    that she had a right to legal counsel and that anything she said could be used
    against her. By answering the officers questions, the appellant went a long
    way toward putting herself in possession of the contraband.

[73]

The
    denial of the appellants s. 10(b) rights was not the result of a momentary
    isolated failure by the officer to provide those rights. This was not a case
    like
Grant
, in which the police asked a single question after
    detention, but before administering the s. 10(b) rights. Nor was this a case in
    which the officer was called upon to make a split-second decision in a tense
    and potentially dangerous situation. Here, the officer continued to question
    the appellant and encouraged her to incriminate herself over a significant
    period of time. Even after the appellant led the officer to three bags of
    marijuana, he still did not advise her of her right to counsel, but continued
    to invite her to identify more contraband in the apartment. She did exactly
    that.

[74]

The
    officer failed to respect the appellants rights because he did not understand
    them. His statements to her were inaccurate and misleading. His failure to
    inform her of her right to counsel deprived her of the knowledge that the
    cooperation he was requesting could expose her to serious criminal liability.
    Ignorance of Charter standards must not be rewarded or encouraged:
Grant
,
    at para. 75.

[75]

This
    factor favours exclusion.

(b)

Impact on the appellants
Charter
rights

[76]

The
    impact of the breach on the appellants rights points strongly in favour of
    exclusion of the evidence.

[77]

The
    purpose of s. 10(b) is not simply to allow a detainee to be informed about her
    rights. It is also to enable her to obtain advice about how to exercise those
    rights:
R. v. Taylor
, 2014 SCC 50, [2014] 2 S.C.R. 495, at para. 21.
    It is intended to guard against the risk of involuntary self-incrimination and
    to ensure that the detainees choice to speak to police is free and informed:
R.
    v. Suberu
, at para. 40;
R. v. Sinclair
, 2010 SCC 35,
[2010] 2
    S.C.R. 310
, at para. 25.

[78]

The
    breach deprived the appellant of her right to counsel at a time when, as in
Grant
,
    she was in immediate need of legal advice. The officer was able to do exactly
    what s. 10(b) is designed to prevent. He caused a detained person to
    incriminate herself as a result of an uninformed decision to speak and to cooperate
    with the police. The breach had a serious impact on the appellants
Charter
-protected
    interest against self-incrimination.

[79]

In
    determining the impact of the breach on the appellants rights, it is
    appropriate to consider the discoverability of the evidence  that is,
    whether the evidence was discoverable independent of the breach:
Grant
,
    at paras. 122, 125. If the evidence was independently discoverable, the impact
    of the breach on the accuseds rights may be attenuated.

[80]

In
    this case, however, I do not think discoverability has any impact. This is
    because it cannot be said with any confidence that the evidence would have been
    discovered independent of the breach:
Grant
, at para. 122.

[81]

At
    the time of the appellants detention the officer had observed a smell of
    marijuana and paraphernalia associated with marijuana. He had none of the
    evidence that ultimately formed the core of the Crowns case. That core evidence
    was then either obtained in a manner that infringed s. 10(b), or, in the case
    of the search warrant evidence, relied on evidence so obtained. All the
    important evidence therefore falls under the purview of s. 24(2). It is not
    clear that the officer had grounds to obtain a warrant at that point or that he
    would have proceeded to do so had he not secured the appellants cooperation.

[82]

The
    officer acknowledged that before the drugs were discovered he believed that
    there may have been recreational use of marijuana in the apartment. He
    acknowledged that recreational use of marijuana was commonplace in his
    experience and considered that he had discretion about the appropriate
    response. Depending on the circumstances, a warning might be given or charges
    might be laid. He did not, apparently, give any consideration to obtaining a
    warrant until
after
the three bags of marijuana were discovered in the
    desk.

[83]

The
    trial judge did not resolve the issue of discoverability, although the Crown
    argued that evidence in plain view would have been sufficient to cause a
    warrant to issue, referring to
R. v. Plant
, [1993] S.C.R. 281, and
R.
    v. Kesselring
(2000), 145 C.C.C. (Ont. C.A.). Both those cases involved
    marijuana cultivation.

[84]

Although
    the Crown submits that a warrant could have been obtained based on the smell of
    marijuana and the paraphernalia, there is no evidence that the police would
    have sought a warrant based solely on the officers observations. I am not
    prepared to assume that they would have done so, or that, had they applied,
    they would have obtained a warrant based only on that evidence.

(c)

Societys interest in an
    adjudication on the merits

[85]

This
    inquiry asks whether the truth-seeking function of the criminal trial process
    would be better served by the admission of the evidence, or by its exclusion:
Grant
,
    at para. 79.

[86]

The
    evidence seized included a semi-automatic handgun with ammunition, 11 kilograms
    of MDMA, significant quantities of marijuana and cocaine and documents
    evidencing credit card fraud. The evidence was plainly reliable and essential
    to the Crowns case  factors that favour the admission of the evidence.

[87]

The
    appellant concedes this. She submits, however, referring to this courts
    decision in
R. v. S.B
., 2014 ONCA 527, 121 O.R. (3d) 145, at para. 34,
    that the seriousness of the charges should not overwhelm the analysis. The
    driving factor in the s. 24(2) analysis is the long-term repute of the
    administration of justice. The seriousness of the offence is simply one of the
    factors to be considered.

(d)

Balancing the
Grant
factors

[88]

The
    police conduct in this case, while not deliberate, was unacceptable. To admit
    the evidence would be to condone ignorance of
Charter
standards and a
    casual approach to the protection of
Charter
values.

[89]

The
    breach had a serious impact on the appellants
Charter
rights.
    Admission of the evidence may, in the words of
Grant
,

at
    para. 76, signal to the public that
Charter
rights, however
    high-sounding, are of little actual value to the citizen.

[90]

Balanced
    against these considerations are the patent reliability of the evidence and its
    centrality to the Crowns case.

[91]

In
Grant
, the majority described the s. 24(2) analysis as a close case,
    notwithstanding the finding that the police conduct was neither deliberate nor
    egregious. In concluding the handgun was admissible, the court found that the
    balance was tipped in favour of admission because the officers were operating under
    considerable uncertainty about when an encounter becomes a detention. The court
    explained, at para. 133, that [w]hile police are not expected to engage in
    judicial reflection on conflicting precedents, they are rightly expected to
    know what the law is.

[92]

In
    this case, the officer did not know what the law was. He did not understand the
    circumstances giving rise to detention and he did not appreciate either his
    responsibilities or the appellants rights. The appellants rights were trammelled
    in his search for evidence. The administration of justice would be brought into
    disrepute by the admission of the evidence, and, in my view, it should have
    been excluded.

D.

disposition

[93]

For
    these reasons, I would allow the appeal and set aside the convictions. As there
    is no possibility of conviction without the evidence obtained as a result of
    the
Charter
breaches, I would direct acquittals on all counts.

G.R. Strathy C.J.O.

I agree D. Doherty
    J.A.

I agree E.E. Gillese
    J.A.

Released: September 30, 2015


